Citation Nr: 0732495	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right ankle 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1972 to 
August 1975 and from October 1990 to May 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2005, 
a statement of the case was issued in March 2006, and a 
substantive appeal was received in May 2006.  A Board hearing 
was held at the RO in November 2006.  The record was held 
open for 60 days until January 2007 so that the veteran could 
submit additional evidence.  The Board notes that the veteran 
submitted additional evidence to the Board at the March 2006 
hearing.  He also submitted additional evidence after the 
March 2006 Board hearing.  In his hearing testimony as well 
as a November 2006 statement, the veteran waived RO 
consideration of all the additional evidence submitted. 
  

FINDINGS OF FACT

1.  Hypertension was not noted at the time of the veteran's 
entry into service in October 1990.

2.  Clear and unmistakable evidence shows hypertension 
preexisted the period of service which began in October 1990.

3.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's hypertension was not 
aggravated during the period of service beginning in October 
1990.

4.  Operation of law dictates a finding that hypertension was 
manifested during the period of service beginning in October 
1990.

5.  Right ankle disability was not manifested during the 
veteran's active duty service, nor is it otherwise related to 
such service or to any injury during service. 


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been sound as to 
hypertension at the time of entry into the period of service 
beginning in October 1990.  38 U.S.C.A. § 1111 (West 2002). 

2.  The presumption that the veteran was sound as to 
hypertension at the time of entry into the period of service 
beginning in October 1990 has not been rebutted.  38 U.S.C.A. 
§ 1111 (West 2002).

3.  Hypertension was incurred during the period of service 
beginning in October 1990.  38 U.S.C.A. § 1110, 1131, 1153, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

4.  Right ankle disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

Initially the Board notes that in light of the favorable 
decision below as it relates to the issue of entitlement to 
service connection for hypertension, the satisfaction of VCAA 
requirements is rendered moot.  

With respect to the issue of entitlement to service 
connection for right ankle disability, the record shows that 
in a May 2005 VCAA letter, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
this benefit.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the May 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 3, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in May 2005, which was prior to 
the July 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for right ankle 
disability, but there has been no notice of the types of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for right ankle disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   Further, 
with respect to the issue of hypertension, it is anticipated 
that the RO will ensure compliance with respect to the 
disability evaluation and the effective-date elements when 
effectuating the Board's decision.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and post service treatment records.  
Moreover, the RO has requested all medical records identified 
by the veteran.  With respect to the issue of right ankle 
disability, where there is no showing of an injury in service 
or a link between the veteran's current disability and his 
active service, a VA medical examination is not necessary.  
Moreover, with respect to the issue of hypertension, as the 
Board has determined below that service connection for 
hypertension is warranted based on aggravation, the veteran 
was not prejudiced by not being afforded a VA examination and 
essentially the VCAA requirements are rendered moot.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Certain chronic disabilities, such as arthritis 
and hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Hypertension

The veteran is seeking entitlement to service connection for 
hypertension.  Initially, the Board notes that this issue was 
previously denied in a December 1992 rating decision by the 
RO, which expressly indicated that the veteran's service 
medical records were  unavailable.  However, since the 
December 1992 rating decision, the veteran's service medical 
records have been associated with the claims file.  According 
to 38 C.F.R. § 3.156(c), if at any time after VA issues a 
decision on a claim, VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding 38 C.F.R. § 3.156(a), which requires new and 
material evidence to be submitted to reopen a previously 
denied claim.  Accordingly, despite the prior rating 
decision, the claim of entitlement to service connection for 
hypertension is now before the Board for appellate review on 
the merits.

For purposes of this analysis, the Board notes that VA law 
provides that a veteran is presumed to be in sound condition, 
except for defects, infirmities or disorders noted when 
examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111. 

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet.App. 116 (2003), Jordan v. Principi, 17 
Vet.App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

The veteran is claiming that service connection is warranted 
because his hypertension was aggravated during his second 
period of active duty service.  His service medical records 
from his first period of service are silent with respect to 
any findings of hypertension.  At the November 2006 hearing, 
the veteran testified that his hypertension manifested at 
some point during the mid-80s, prior to his second period of 
active duty service.  Further, a September 1990 private 
treatment record, which was prior to active service, showed 
that veteran had high blood pressure.  However, it appears 
that the veteran was not given a service examination prior to 
entering his second period of service.  The veteran is 
therefore presumed to have been in sound condition with 
respect to hypertension at the time of entry into his second 
period of service.  

Nevertheless, the Board finds that there is clear and 
unmistakable evidence that the veteran's hypertension 
preexisted service.  The September 1990 private treatment 
record gave a clear diagnosis of high blood pressure.  
Further, the veteran himself in his hearing testimony stated 
that he was diagnosed with hypertension prior to his second 
period of active duty.  Thus, the September 1990 private 
treatment record and the veteran's own hearing testimony 
constitutes clear and unmistakable evidence that the 
veteran's hypertension preexisted service.  

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  Thus, the Board must consider whether there 
is clear and unmistakable evidence that the veteran's 
hypertension was not aggravated during his second period of 
service.  Service medical records during the veteran's second 
period of active duty showed that the veteran was treated for 
high blood pressure on several occasions from December 1990 
to March 1991.  The last notation in service in March 1991 
showed uncontrolled hypertension, resolved.  Post service 
medical records also showed continuing treatment for 
hypertension.  The most recent VA treatment records indicated 
that the veteran's hypertension was well-controlled with 
medication.  

Based on the medical evidence of record, the Board is unable 
to find that there is clear and unmistakable evidence that 
there was no aggravation of the veteran's hypertension during 
the second period of service.  Service medical records showed 
continuing monitoring of the veteran's high blood pressure 
and post service medical records showed that the veteran 
continued to need medication to control his hypertension.  
Thus, the presumption of soundness has not been rebutted.  
The Board must therefore conclude that the veteran's 
hypertension did not exist prior to the veteran's second 
period of service.  Accordingly, since the veteran is 
presumed to have been in sound condition as to hypertension 
at the time of his entrance into his second period of 
service, it follows that the Board must analytically view the 
symptomatology exhibited during that period of service as 
being the initial manifestation of hypertension.  In other 
words, as a result of the required legal analysis, the legal 
conclusion to be drawn is that the veteran's hypertension was 
incurred during his second period of active duty service.  
Consequently, service connection is warranted on that basis. 

Right Ankle Disability

The present appeal also involves the issue of entitlement to 
service connection for right ankle disability.  Specifically, 
the veteran claims that he injured his right ankle during his 
second period of active duty.  In his hearing testimony, the 
veteran indicated that he reported to sick call and x-rays of 
the ankle were taken.  However, the Board notes that service 
medical records from both periods of service are silent with 
respect to any injury to the right ankle.  Further, an April 
1991 service examination prior to discharge showed that the 
veteran's lower extremities were evaluated as clinically 
normal.  Moreover, the veteran's contemporaneous medical 
history is silent with respect to any right ankle injury 
during service.  

After service, although unclear, a September 1993 VA Gulf War 
examination made a notation of ankle pain, but no treatment.  
However, the actual examination evaluated the lower 
extremities as clinically normal.  Further, a February 1996 
Reserve service examination, five years after discharge from 
active duty service, was also silent with respect to any 
right ankle disability and evaluated the veteran's lower 
extremities as clinically normal.  The first post service 
evidence of a right ankle disability is a June 1998 VA x-ray, 
seven years after discharge, which showed degenerative 
changes involving the superior surface of the talus, which 
may be seen with prior trauma, degenerative changes and 
probably represents subchondral cyst formation.  The 
remaining post service treatment records in the claims file, 
including VA treatment records from 1993 to November 2006, 
are silent with respect to any treatment of a right ankle 
disability.

Lastly, the Board notes that the veteran submitted two lay 
statements from fellow service members.  One statement 
provided that the veteran injured his right ankle during 
physical training.  The other statement indicated that the 
veteran injured his foot, but he couldn't remember which 
foot.  As previously mentioned, the veteran also testified 
that he injured his right ankle during service.  Although the 
veteran and his fellow service members are competent to 
report the facts regarding an injury, as lay persons they are 
not qualified to offer a medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
In other words, the lay statements and the veteran's hearing 
testimony have minimal probative value as to whether any 
current right ankle disability is related to any injury that 
may have occurred in service.  

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for right ankle 
disability is not warranted.  Service medical records are 
silent with respect to any right ankle injury.  
Significantly, the April 1991 service examination prior to 
discharge evaluated the veteran's lower extremities as 
clinically normal.  Further, there is no evidence of 
arthritis of the right ankle within one year of discharge 
from active service so the service incurrence of arthritis 
may not be presumed.  Moreover, even though there was a 
notation of right ankle pain at the September 1993 Gulf War 
VA examination, there was no further medical evidence of a 
chronic right ankle disability until June 1998, seven years 
after discharge from active service, so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.  Thus, a preponderance of the evidence is 
against the veteran's claim for right ankle disability.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection is warranted for hypertension.  To that 
extent, the appeal is granted.    

Service connection is not warranted for right ankle 
disability.  To that extent, the appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


